     Case: 1:18-cv-08474 Document #: 22 Filed: 01/15/20 Page 1 of 3 PageID #:100




                             IN THE UNITED STATES DISTRICT COURT
                        F'OR THE NORTHERN DISTRICT OF     ILLINOIS
                                       EASTERN DIVISION


 CORELLE BRANDS, LLC (flWa World Kitchen,
 LLC), CORELLE BRANDS HOLDINGS, [NC. (flWa
 WK Acquisition Holdings, Inc.),
                                                                  Civil Action No.:   1:I   8-cv-08474
                                         Plaintiffs,
                  v.

                                                                  Hon. Charles R. Norgle, Sr.
 TWIN CTTY FIRE INSURANCE COMPANY,

                                         Defendant.



               tPElffit        lcntrpn   lun*rr,              ro*oar*r*, o*r*
                                                       "otr
          This   lL    day   of Icretrof          2020, the Court having entered a Case

Management Order on September 27,2019 (the "CMO") (Dkt. No. 20), and the parties having

met and conferred, and jointly stipulated and agreed to amend certain of the deadlines outlined in

the CMO in order to facilitate the parties' ongoing efforts to work with a mediator to resolve this

matter;

          IT IS ORDERED that:

          l.     Parties' Pre-Discovery Motions for Summary Judgment: The parties shall file

their motions for summary judgment on March 6,2020, their oppositions to the motions on April

6,2020, and their reply briefs in support of their motions on April 22,2020. Opening and

opposition briefs shall be limited to 25 pages. Reply briefs shall be limited to 12 pages.

          2.     Confidentiality Order: As provided in the CMO, the parties submitted to the

Court a proposed form of order on October 4,2019. The proposed Confidentiality Order has not

yet been entered by the Court.
     Case: 1:18-cv-08474 Document #: 22 Filed: 01/15/20 Page 2 of 3 PageID #:100




         3.    Discovery: Fact discovery is and shall remain open though and until May 29,

2020. All fact witness depositions must be completed by the close of fact discovery. If expert

discovery is allowed, all discovery in this case shall be initiated such that it will be completed on

or before July 24,2020, according to the following schedule:

               a.       Close of Fact Discovery: May 29,2020.

               b.       Affirmative Expert Reports (if any): June 12, 2020.

               c.       Rebuttal Expert Reports (if any): July 3, 2020.

               d.       Close of Expert Discovery   (if any): July 24,2020.

         4.    Dispositive Motions: Other than the summary judgment motion practice

referenced above, all dispositive motions must be filed on or before August 14,2020. The

parties may agree on an alternative briefing scheduling.

         5.    Trial:   This matter is scheduled for a five-day jury trial to begin on November 9




         (:.1n1#
2o2o



         IT IS SO ORDERED.                                                                    "
Dated:
         --Ja{/F
                                                            UNITED STATES DI
   Case: 1:18-cv-08474 Document #: 22 Filed: 01/15/20 Page 3 of 3 PageID #:100




Dated: January 10,2020
 By: /s/David M. Kroeger                        By;   /s/Dena Economou
     David M. Kroeger                                 Dena Economou
     JSNNBR  & Br-ocr LLP                             Joseph J. Sarmiento
     353 N. Clark Street                              KlRelL, CounN, EcoNovtou, SIlr &
     Chicago, Illinois 60654-3456                     DtnrrNp,   LLC
     Tel: (312) 923-2861                               150 S. Wacker Drive, Suite 1700
     Fax: (312) 527-0484                               Chicago, Illinois 60606
     dkroeger@jenner.com                               (312) 431-3700
                                                       deconomou@karbal law. com
     Robin L. Cohen (admittedpro hac    vice)         jsarmiento@karballaw.com
     Marc Ladd (admittedpro hac vice)
     McKool Surru PC                                  Attorneysfor Defendant Twin City Fire
     One Manhattan West                               Insurance Company
     395 9th Avenue, 50th Floor
     New York, New York, 10001
     Tel: (212) 402-9400
     Fax: (212) 402-9444
     rcohen@mckool smith. com
     mladd@mckool smith. com

             for Plaintffi Corelle Brands,
     Attorneys
     LLC and Corelle Bronds Holdings, Inc.
